—In an action to recover damages for personal injuries, the plaintiff appeals from so much of a preliminary conference order of the Supreme Court, Kings County (Garry, J.), dated December 1, 1989, as denied her application for discovery and inspection of records of the respondent relating to repairs of a fire hydrant subsequent to the happening of accident.
*706Ordered that the appeal is dismissed, with costs.
A preliminary conference order is not appealable to this court as of right because it is not an order which determined a motion made on notice (see, CPLR 5701 [a] [2]; Yetman v St. Charles Hosp., 112 AD2d 297; Cohalan v Johnson Elec. Constr. Corp., 105 AD2d 770). No appropriate application has been made for permission to appeal (see, CPLR 5701 [c]). Therefore, the plaintiffs appeal is dismissed. Thompson, J. P., Kunzeman, Eiber, Rosenblatt and Ritter, JJ., concur.